Case 1:13-cr-00584-WFK Document 81 Filed 01/15/19 Page 1 of 2 Page|D #: 300

BRAFMAN & AssoclATEs, P.C.
ATTORNEYS AT LAW
767 TH|RD AVENUE, 26TH FLOOR
NEW YORK, NEW YORK |OO|7
TELEPHONE: (2|2) 750-7800
FACS|M|LE: (2|2) 750-3906
E-MA|L: BBRAFMAN@BRAFLAW.COM

 

EEN..¢AMlN BRAFMAN MARK M. BAKER
OF COUNSEL

ANDREA ZEl-LAN MARC AGNlFiLo

JosHuA D. KlRSHNER °F COUNSEL

ADM|TTED lN NY AND NJ
JACOB KAPLAN

TENY R. GERAGOS
ADM\TTED lN NY AND cA

January15,2019
VIA ECF
Judge William F, Kuntz, ll
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY llZOl

Re: United States v. Darvan Warner, 13-584 (WFK)
Dear Judge Kuntz:

l write on behalf of my client, Daryan Warner, in the above-referenced case. With
the consent of the Government, we respectfully seek a modification of the conditions of
l\/Ir. Warner’s release Specifically, we request that the Court permit the return of $ l 50,000
cash that is currently being held as security on Mr. Warner’s bond.] Additionally, we
request that the Court return the following properties as security on his bond as l\/Ir. Warner
was unable to sell them:

v 330 NW 20th Street, Miami, Florida 33127
¢ 370 NW 20th Street, l\/liami, Florida 33127
* 415 NW 19th Lane, Miami, Florida 33136

The current conditions of l\/lr. Warner’s release are as follows: (l) a $5,000,000
bond secured by $300,000 cash, eight properties owned by Mr. Warner, and co-signed by
l\/Ir. Warner’s motherz; (2) the surrender of l\/lr. Warner’s passports; (3) a location
monitoring device placed on Mr. Warner’s cell phone; (4) Mr. Warner’s travel is restricted
to New York County, NY, Queens County, NY, Kings County, NY, Broward County,
Florida, l\/liami-Dade County, Florida, and periodic business travel within the continental
United States upon p'rior permission from the FBI; (5) l\/lr. Warner’s vehicles located in
l\/Iialni cannot be sold without prior permission of the Government; (6) l\/Ir. Warner

2 l\/lrs. Warner is aware ofthis application and consents.

Case 1:13-cr-00584-WFK Document 81 Filed 01/15/19 Page 2 of 2 Page|D #: 301

BRAFMAN & AssoclATEs, P.C.
executed a waiver of extradition; (7) Mr. Warner is required to report to the FBI in a manner

and frequency determined by the case agents.

As it stands now, Mr. Warner is in compliance with all of the ongoing conditions
of his release and has been for over six years. Mr. Warner seeks this modification so that
he may continue to support his family while he awaits closure of the instant matter.

Should the Court have any questions, we stand ready to assist. Thank you for your
courtesy in this and all other matters.

Very truly yours,

/s/
Brafman & Associates, P.C.
By: Joshua D. Kirshner

cc: All parties via ECF

